DETAILED ACTION
This action is in response to the Amendment dated 28 May 2019. 1, 6, 9-10, 13, 16-18 and 20 are amended.  Claims 4-5, 11-12 and 19 are cancelled. Claims 7-8 and 14 were cancelled previously. No new claims have been added. Claims 1-3, 6, 9, 10, 13, 15-18 and 20 remain pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KLERK et al. (US20060225032A1) in view of MAUCERI et al. (US20130132928A1) and further view of DEGENHARDT et al. (US20070240125A1) and further view of YIN (US20140366118A1).

As to claim 1, KLERK teaches a system comprising: a non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory to the one or more hardware processors (Klerk: par. 0029, Created business applications (that are represented in BPML) can then be hosted on any XML based web services server system) to: present an operational view of a flow plan that is executing on a display within an operational view user interface (Klerk: par. 0253, FIG. 19 illustrates one possible implementation of a graphical user interface used by Workflow Designer that allows a user to graphically define a business process. After graphically defining the business process, Workflow Designer outputs BPML code that describes the business process created in the Workflow Designer graphical user interface) and wherein the operational view user interface comprises: a flow plan graphical outline associated with the executing flow plan (Klerk: par. 0262, a Dashboard designer that allows a user to create graphical user interface based programs that allow business objects to be mapped on a graphical user interface screen), wherein the flow plan graphical outline comprises a trigger instance graphical element for a trigger instance of the executing flow plan, at least one action instance graphical element for at least one action instance of the executing flow plan (Klerk: par. 0263, The designed business applications may include business rules that allow the designer to create any trigger and action relationship. Triggers may be created from events, timers, business object properties, and nearly any other accessible property. A large defined set of actions allow the designer to adjust business objects, execute programs, send messages, and other useful actions), and at least one step instance graphical element for at least one step instance of the executing flow plan (Klerk: par. 0251, The manual steps of a business process (performed by a human operator) and/or automated tasks that are not under control of BPML Engine can be integrated in the business process definition using the Workflow Designer so flowcharts of the package could provide overview of whole process not broken in parts by functional units that perform steps); one or more state indicators adjacent to the flow plan graphical outline that provide an overall state of the trigger instance, the at least one action instance, and the at least one step instance (Klerk: par. 0262, a Dashboard application provides real-time reporting on screen); and one or more metrics relating to executing the trigger instance, the at least one action instance, and the at least one step instance (Klerk: par. 0260, Properties page provides access to details of the active element selected in the flowchart view).  
KLERK does not teach wherein the executing flow plan corresponds to a published version of the flow plan that differs from a current version of the flow plan, wherein the current version of the flow plan is configured to be updated simultaneously as the operational view of the executing flow plan is 
In similar field of endeavor, MAUCERI teaches wherein the executing flow plan corresponds to a published version of the flow plan that differs from a current version of the flow plan (MAUCERI, par. 0048, The new version of the workflow schedule may be a modified version of the current workflow schedule), wherein the current version of the flow plan is configured to be updated simultaneously as the operational view of the executing flow plan is displayed (MAUCERI: par. 0036, a workflow schedule (e.g., workflow.dll) may be modified while the workflow schedule is processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK system to include the teachings of MAUCERI wherein the executing flow plan corresponds to a published version of the flow plan that differs from a current version of the flow plan, wherein the current version of the flow plan is configured to be updated simultaneously as the operational view of the executing flow plan is displayed. Such a person would have been motivated to make this combination as those who are not familiar with writing source code or who are not privileged to access the source code associated with the workflows cannot create, customize or edit the predefined workflows (MAUCERI, par. 0002).
KLERK and MAUCERI do not teach receive a user input selecting the at least one action instance graphical element; and generate an expansion window in the flow plan graphical outline for the at least one action instance graphical element in response to the user input, wherein the expansion window provides runtime values of the at least one action instance  and a debugging log associated with runtime 
In similar field of endeavor, DEGENHARDT teaches receive a user input selecting the at least one action instance graphical element (DEGENHARDT: Fig. 6, pars. 0068 - 0076, for example par. 0068, At block 604, processing logic initiates the task selected by the end user and determines the next UI view); and generate an expansion window in the flow plan graphical outline for the at least one action instance graphical element in response to the user input, wherein the expansion window provides runtime information of the at least one action instance (DEGENHARDT: Figs. 5B-5D, pars. 0039-0040 and 0059-0060, for example par. 0059, Once this selection is made, the task UI application continues to work as usual, except that a debugging popup window appears after the execution of each step to allow the user to inspect the current state of the application), and wherein the expansion window is displayed within the operational view user interface without switching to another window outside the operational view user interface (DEGENHARDT: Fig. 1,  par. 0034, the state information collected by the runtime engine 108 is presented in a debugging window such as a popup window or a pane in a UI provided by the application 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK and MAUCERI system to include the teachings of DEGENHARDT to receive a user input selecting the at least one action instance graphical element; and generate an expansion window in the flow plan graphical outline for the at least one action instance graphical element in response to the user input, wherein the expansion window provides runtime information of the at least one action instance, and wherein the expansion window is displayed within the operational view user interface without switching to another window outside the operational view user interface. Such a person would have been motivated to make this combination as in a multi-tiered 
KLERK, MAUCERI and DEGENHARDT do not teach and a debugging log associated with runtime of the at least one action instance. 
In similar field of endeavor, YIN teaches a debugging log associated with runtime of the at least one action instance (YIN: Fig. 6, par. 0067, According to one embodiment, network data can be retrieved from cloud-based logging service in run-time. According to another embodiment, identified and fetched network logging data and system event logs can be represented in one or more predefined formats and then presented on interface of network security gateway appliance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK, MAUCERI and DEGENHARDT system to include the teachings of YIN for  a debugging log associated with runtime of the at least one action instance. Such a person would have been motivated to make this combination as it would be useful to maintain event logs and/or traffic logs within a cloud-based service. To make such a cloud-based logging service more enticing, it would be useful to automate the activation of the cloud-based logging service by integrating the cloud-based logging service within the graphical user interface of network security gateway appliances (YIN, par. 0008).

As to claim 6, KLERK, MAUCERI, DEGENHARDT and YIN teach the limitations of claim 1. DEGENHARDT further teaches wherein the expansion window includes one or more links that allows a user to select and view a window with detailed run time information (DEGENHARDT: Fig. 5B, par. 0061, Pressing button 518 causes the execution of the next step (subtask step 414)).

As to claim 10, KLERK, MAUCERI, DEGENHARDT and YIN teach a method. Moreover, Claim 10 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 13, KLERK, MAUCERI, DEGENHARDT and YIN teach the method of claim 10. Moreover, Claim 13 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

As to claim 17, KLERK, MAUCERI, DEGENHARDT and YIN teach a system. Moreover, Claim 17 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 18, KLERK, MAUCERI, DEGENHARDT and YIN teach the limitations of claim 17. KLERK further teaches wherein the operational view user interface comprises one or more metrics relating to executing the trigger instance, the at least one action instance, and the at least one step instance (Klerk: par. 0260, Properties page provides access to details of the active element selected in the flowchart view).

As to claim 20, KLERK, MAUCERI, DEGENHARDT and YIN teach the method of claim 17. Moreover, Claim 20 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KLERK et al. (US20060225032A1) in view of MAUCERI et al. (US20130132928A1) and further view of DEGENHARDT et al. (US20070240125A1) and further view of YIN (US20140366118A1) and further view of HOMSI (US7065493B1).

As to claim 2, KLERK, MAUCERI, DEGENHARDT and YIN teach the limitations of claim 1. KLERK, MAUCERI, DEGENHARDT and YIN do not teach wherein the one or more state indicators represent whether the trigger instance, the at least one action instance, the at least one step instance are currently being executed, have not been executed, or completed execution. 
In similar field of endeavor, HOMSI teaches wherein the one or more state indicators represent whether the trigger instance, the at least one action instance, the at least one step instance are currently being executed, have not been executed, or completed execution (HOMSI: col. 7, ln. 8, Routing types involving user action are based on a 2-state (pending, done) or a 3-state (pending, success, failure) action model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK, MAUCERI, DEGENHARDT and YIN system to include the teachings of HOMSI wherein the one or more state indicators represent whether the trigger instance, the at least one action instance, the at least one step instance are currently being executed, have not been executed, or completed execution. Such a person would have been motivated to make this combination as what is needed is a tool that allows businesses to build and maintain web enabled 

As to claim 15, KLERK, MAUCERI, DEGENHARDT and YIN teach the method of claim 10. Moreover, Claim 15 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KLERK et al. (US20060225032A1) in view of MAUCERI et al. (US20130132928A1) and further view of DEGENHARDT et al. (US20070240125A1) and further view of YIN (US20140366118A1) and further view of AHLBORN (US20130275475A1).

As to claim 3, KLERK, MAUCERI, DEGENHARDT and YIN teach the limitations of claim 1. KLERK, MAUCERI, DEGENHARDT and YIN do not teach wherein the one or more metrics comprise a start time metric, a duration, or both. 
In similar field of endeavor, AHLBORN teaches wherein the one or more metrics comprise a start time metric, a duration, or both (AHLBORN: par. 0048, each customized executable system integration software application may collect information indicating how many connectors are deployed, start time of the business process execution event, duration of the business process execution event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK, MAUCERI, DEGENHARDT and YIN system to include the teachings of AHLBORN wherein the one or more metrics comprise a start time metric, a duration, or both. Such a person would have been motivated to make this combination as information handling .

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KLERK et al. (US20060225032A1) in view of MAUCERI et al. (US20130132928A1) and further view of DEGENHARDT et al. (US20070240125A1) and further view of YIN (US20140366118A1) and further view of ZHAO (US20120222021A1).

As to claim 9, KLERK, MAUCERI, DEGENHARDT and YIN teach the limitations of claim 1. KLERK, MAUCERI, DEGENHARDT and YIN do not teach wherein the instructions cause the one or more hardware processors to: receive an additional user input selecting the at least one step instance graphical element; and generate, in response to the additional user input, an additional expansion window in the flow plan graphical outline that for the at least one step instance graphical element, wherein the additional expansion window provides runtime information of the at least one action instance.
In similar field of endeavor, ZHAO teaches wherein the instructions cause the one or more hardware processors to: receive an additional user input selecting the at least one step instance graphical element; and generate, in response to the additional user input, an additional expansion window in the flow plan graphical outline that for the at least one step instance graphical element, wherein the additional expansion window provides runtime information of the at least one action instance (ZHAO: Fig. 15, par. 0074, Label 1506 points to a line number of file “cidchar.c” that makes a reference to identifier “mmap” at line 99. By clicking hyperlink “99” of label 1506, the segment of source code that makes reference to “mmap” is shown in overview frame 1502. In overview frame 1502, label 1505 points to the source code line that makes reference of “mmap”. Icon 1504 is a hyperlink to view complete source code file
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KLERK, MAUCERI, DEGENHARDT and YIN system to include the teachings of ZHAO wherein the instructions cause the one or more hardware processors to: receive an additional user input selecting the at least one step instance graphical element; and generate, in response to the additional user input, an additional expansion window in the flow plan graphical outline that for the at least one step instance graphical element, wherein the additional expansion window provides runtime information of the at least one action instance. Such a person would have been motivated to make this combination as there is a need to provide a method to search and present source code packages through an IDE from a network of distributed servers as if those packages are managed projects (ZHAO, par. 0004).

Response to Arguments 
Applicant argues that ["Accordingly, Klerk, Mauceri, Jr., Chik, and Yin fail to teach each and every feature of amended independent claims 1, 10, and 17. As such, the Applicant respectfully submits that Klerk, Mauceri, Jr., Chik, and Yin fail to establish a case of prima facie obviousness of amended independent claims 1, 10, and 17, and their dependent claims" (Page 13)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20110258579A1
2010-04-15
Business process debugger with parallel-step debug operation
US20170315714A1
2016-11-22
Debugging a flow
US20040168155A1
2003-08-28
Flow debugging software and method
US20060288332A1
2005-06-21
Workflow debugger
US20080004856A1
2006-06-30
Business process model debugger
US20040031019A1
2003-05-20
Debugger for a graphical programming environment
US20120222021A1
2012-05-09
Method and System for presenting and analyzing software source code through intermediate representation


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174